1

2

3                                UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    HERBERT S. PENROSE,                                Case No. 3:19-cv-00027-MMD-CBC
7                                    Plaintiff,                     ORDER
           v.
8
     QUALITY LOAN SERVICE CORP., et al.,
9
                                  Defendants.
10

11         Plaintiff filed his complaint on January 17, 2019. (ECF No. 1.) The Court issued
12   a notice of intent to dismiss Defendants Quality Loan Service Corp., First Magnus
13   Financial Corporation, Greenwich Capital Financial Products, Inc., Greenwich Capital
14   Acceptance, Inc., and Countrywide Home Loan Servicing LP pursuant to Fed. R. Civ. P.
15   4(m) unless proof of service was filed by May 24, 2019. (ECF No. 12.) On May 24,
16   2019, Plaintiff requested additional time to respond to the Court’s dismissal notice (ECF
17   No. 13). The Court granted Plaintiff’s request, giving him until June 6, 2019 to respond
18   to the Court’s Rule 4(m) notice. (ECF No. 14.)
19
           Plaintiff has filed no proof of service to date. Nor has Plaintiff responded to the
20
     Court’s dismissal notice.
21
           It is therefore ordered that the claims against Defendants Quality Loan Service
22
     Corp, First Magnus Financial Corporation, Greenwich Capital Financial Products, Inc.,
23
     Greenwich Capital Acceptance, Inc., and Countrywide Home Loan Servicing LP are
24
     dismissed without prejudice.
25
           DATED THIS 12th day of June 2019.
26

27
                                                        MIRANDA M. DU
28                                                      UNITED STATES DISTRICT JUDGE
